Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Amendments
	Claims 1 and 17 are amended. Claims 1-20 are pending and have been considered.

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities: 
In claim 1, line 4, the phrase “performing at least one iteration of the following” could potentially be misconstrued as performing one or more iterations of at least one of the following two items. This interpretation would introduce several indefiniteness issues. To avoid potential confusion, Examiner recommends amending claim 1 to clarify that lines 5-8 are performed in each iteration such as “performing at least one iteration comprising:”. 
In Claim 1, line 6 recites “a” RBM after the RBM has already been introduced in lines 1 and 3.  It is unclear if this limitation refers to the same RBM, a different RBM, or are referring to RBMs generally. Applicant should amend claim 1, line 6 to replace “a” RBM with “the” RBM.
In claim 11, line 4, the phrase “based from” is unclear to Examiner. Examiner interprets line 4 to mean drawing fantasy samples based on values from the RBM.
Claim 17 is objected to for the reasons set forth in the objections to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
	(1) generating values… using a Markov chain Monte Carlo (MCMC) method by performing at least one iteration of the following: generating, from a first set of visible values, a set of hidden values; and generating a second set of visible values based on the generated set of hidden values; 
(2) computing a set of likelihood gradients based on at least one of the first set of visible values and the generated set of visible values; 
(3) computing a set of adversarial gradients using an adversarial model… based on at least one of the set of hidden values and the set of visible values;
(4) computing a set of compound gradients based on the set of likelihood gradients and the set of adversarial gradients; and 
(5) updating… based on the set of compound gradients. All of the limitations are mathematical computations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a restricted Boltzmann machine (RBM)
a hidden layer of a RBM
a visible layer of the RBM
an architecture and weights that are the same as that of the RBM
An RBM, a hidden layer of a RBM, a visible layer of the RBM, and an architecture and weights that are the same as that of the RBM amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. An RBM, a hidden layer of a RBM, a visible layer of the RBM, and an architecture and weights that are the same as that of the RBM amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
RBM
a composite layer composed of a plurality of sub-layers for different data types
An RBM and a composite layer amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. An RBM and a composite layer layers amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 2 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the plurality of sub-layers comprises at least one of a Bernoulli layer, an Ising layer, a one-hot layer, a von Mises-Fisher layer, a Gaussian layer, a ReLU layer, a clipped ReLU layer, a student-t layer, an ordinal layer, an exponential layer, and a composite layer.
The sub-layers amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The sub-layers amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the RBM is in a deep Boltzmann machine (DBM)
the hidden layer is one of a plurality of hidden layers
An RBM, a DBM, and hidden layers amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. An RBM, a DBM, and hidden layers amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 4. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 4 are incorporated. The claim recites the following limitations:
sampling…
	 
stacking… into a vector
generating… by copying weights
All of the computing limitations are mathematical computations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following elements:
the RBM is a first RBM and the hidden layer is a first hidden layer of the plurality of hidden layers
the visible layer and the hidden layer from the first RBM
training a second RBM, wherein the vector is a visible layer of the second RBM; and 
the DBM
Every additional element amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. A first RBM, a second RBM, a DBM, their visible and hidden layers, and training the second RBM amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
generate a time progression of a disease; and
treating the patient based on the generated time progression.
	Generating a time progression is a mathematical computation. Treating the patient is following rules or instructions which falls under the sub-grouping of “managing personal behavior or relationships or interactions between people”. Moreover, using the RBM and treating the patient are NOT a particular treatment and prophylaxis in Step 2A Prong 2.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
receiving a phenotype vector for a patient; 
using the RBM
Receiving a phenotype vector for a patient is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Using the RBM amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving a phenotype vector for a patient is mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). Using the RBM amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Receiving a phenotype vector for a patient is well-understood, routine, conventional activity of receiving data over a network, as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the visible layer and the hidden layer are for a first time instance
the hidden layer is further connected to a second hidden layer that incorporates data from a different second time instance.
These additional elements amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Visible and hidden layers amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the visible layer is a composite layer comprising data for a plurality of different time instances.
The visible layer amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The visible layer amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim narrows the judicial exceptions. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
drawing data samples based on authentic data
drawing fantasy samples based
All of the limitations are mathematical computations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
the RBM
training the adversarial model based on the adversarial model's ability to distinguish between the data samples and the fantasy samples.
The RBM and training the adversarial model amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The RBM and training the adversarial model amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. Further, the claim recites:
measuring a probability that a particular sample is drawn from either the authentic data or the RBM.
The limitation is a mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: 
training the adversarial model
Training the adversarial model amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Training the adversarial model amount to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites: the adversarial model is one of a fully-connected classifier, a logistic regression model, a nearest neighbor classifier, and a random forest.
These limitations are mathematical computations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites: generate a set of samples of a target population
The limitation is a mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
using the RBM
Using the RBM amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Using the RBM amounts to no more than generally linking the use of a judicial exception to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation further limiting the computing a set of likelihood gradients:
computing a convex combination of a Monte Carlo estimate and a mean field estimate.
This limitation is a mathematical computation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation further limiting the computing a set of likelihood gradients:
initializing a plurality of samples; 
initializing an inverse temperature for each sample of the plurality of samples; 
for each sample of the plurality of samples: updating the inverse temperature by sampling from an autocorrelated Gamma distribution; and 
updating the sample using Gibbs sampling.
All of the limitations are mathematical computations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 17-20 are computer product claims which recite the same features as methods claim 1-2 and 4-5, respectively. Claims 17-20 are rejected under 35 U.S.C. § 101 for the reasons set forth in the rejections of claims 1-2 and 4-5, respectively.

Response to Arguments
	Examiner herein responds to the claims and remarks filed 04/06/2022.
Claim Rejections Under 35 U.S.C. 101 (Remarks pp. 8-19): Applicant's arguments have been fully considered but they are not persuasive.
	On pp. 9-11, Applicant argues that the claims do not recite an abstract idea under Step 2A, Prong One. Applicant specifically argues on p. 10: “The RBM and its structure are not merely additional elements being recited, but rather are essential to the functioning of the claim.” Examiner respectfully disagrees. Claim 1 recites five mathematical computations enumerated in the 35 U.S.C. 101 rejection of the instant office action. While the claim does include hidden layers of a RBM, no structure of the RBM is given, and paragraph [0063] of the specification provides evidence that hidden layers are a function of any traditional RBM.
	On pp. 12-17, Applicant argues that even if the claimed invention did recite an abstract idea, any such idea is integrated into a practical application and the claim as a whole is not directed to any such abstract idea under Step 2A, Prong Two. Applicant argues the additional elements improve a particular technological environment. Examiner respectfully disagrees. The additional elements do not improve a particular technological environment (e.g., machine learning). While the claim does include hidden layers of a RBM, no structure of the RBM is given, and paragraph [0063] of the specification provides evidence that hidden layers are a function of any traditional RBM.
	On pp. 17-19, Applicant argues that even if the claimed invention were directed to a judicial exception, the claim recites additional elements that amount to significantly more than the judicial exception under Step 2B. Examiner respectfully disagrees. While the claim does include hidden layers of a RBM, no structure of the RBM is given, and paragraph [0063] of the specification provides evidence that hidden layers are a function of any traditional RBM.  The rejections of claims 1-20 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lamb et al. (“GibbsNet: Iterative Adversarial Inference for Deep Graphical Models”) teaches a type of adversarial network. 
Song et al. (“Generative Adversarial Learning of Markov Chains”) teaches training Markov Chains with an adversarial network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122